Citation Nr: 1214145	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  09-45 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri


THE ISSUE

Whether the reduction in rating for the residuals of rheumatic fever, from 60 to 10 percent, effective August 1, 2009, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant was on active duty in the United States Navy from July 1943 to September 1945.  

This matter is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions promulgated in March 2009 and May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  By the December 2005 rating decision, the RO proposed to reduce the assigned rating for the appellant's service connected rheumatic fever residuals from 60 to 10 percent.  The subsequent May 2009 rating decision effectuated the reduction, effective from August 1, 2009.  Following notification of the reduction, the appellant appealed to the Board for review.

The Board notes that the appellant initially requested that he be given the opportunity to provide testimony before the Board prior to the issuance of a decision on the merits of his claim.  However, the appellant's representative asked that the claim be advanced on the docket due to the age of the appellant.  As such, the claim was forwarded to the undersigned Veterans Law Judge prior to a hearing being conducted as previously requested.  Given the statement provided by the appellant's accredited representative who requested that the claim be processed with all due haste and, more importantly, as a result of the Board's granting (see below) of the appellant's appeal, the Board finds that the non-conduction of the requested hearing is not prejudicial to the appellant and is, in fact, harmless error.  As such, the Board will proceed with the issuance of the decision on the appellant's claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The appellant was granted a 60 percent disability rating for the residuals of rheumatic fever in a rating action that was issued in April 2008.  The effective date of the rating was October 10, 2007.

2.  The RO reduced the appellant's rheumatic fever residuals disorder rating to 10 percent, effective August 1, 2009, based on incomplete, speculative, and inconclusive medical evidence that did not clearly show sustained and maintained improvement.


CONCLUSION OF LAW

The reduction of the appellant's disability evaluation for the residuals of rheumatic fever, from 60 to 10 percent, was not warranted, and the requirements for restoration have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.343, 3.344, 4.104, Diagnostic Code 7000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds there has been sufficient VA compliance with the notice and duty to assist provisions of the law for the decision reached in this case, and that, in view of the outcome discussed below, any possible deficiencies have not prejudiced the outcome.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). 

The appellant contends that the 60 percent disability rating that had been assigned for his rheumatic fever residuals should not have been reduced to 10 percent.  Because this case involves the reduction of a rating, the question is not whether the appellant meets the criteria for a 60 percent rating, but, rather, whether the reduction in his rating was proper.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  Therefore, it is necessary to consider the complete history of the appellant's condition.  See Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Here, the proposed reduction was made following a VA medical examination conducted in January 2009.  In evaluating service-connected disabilities, the law mandates that such disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In evaluating a service-connected disability, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

The appellant's service-connected rheumatic fever residuals has been rated as analogous to the criteria for valvular heart disease found at 38 C.F.R. § 4.104, Diagnostic Code 7000 (2011).  See 38 C.F.R. § 4.20 (2011) (When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.). 

Under Code 7000 (38 C.F.R. Part 4 (2011)), a 10 percent rating contemplates that a workload of greater than seven METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or with continuous medication required.  A 30 percent rating is available where a workload of greater than five METs but not greater than seven METs results in dyspnea, fatigue, angina, dizziness, or syncope; or with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is available where there has been more than one episode of congestive heart failure in the past year; where a workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally, the maximum 100 percent rating is warranted during active infection or where the valvular heart disease results in chronic congestive heart failure; or where a workload of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  

Nine years after the appellant was discharged from service in 1945, service connection was granted for the residuals of rheumatic fever.  A 10 percent rating was assigned, effective August 31, 1954.  The 10 percent rating remained in effect for ten years until October 1, 1964, when the rating was re-evaluated as noncompensable.  The disability rating was subsequently increased to 60 percent in October 2007.  The basis for the increased rating was the findings obtained in medical examination that was performed in April 2008.  

More specifically, in the VA cardiac examination that was accomplished on April 3, 2008, the examiner wrote:

Are the veteran's fatigue, shortness of breath, heart palpations, dizziness, and swelling of his hands due to or secondary to his service connected rheumatic fever?

....

Examiner's Medical Opinion:  In my medical opinion, I cannot resolve this issue without resort[ing] to mere speculation.
Rationale for Opinion Given:  The veteran has two cardiac conditions viz. rheumatic valvular pathology and coronary artery disease.  Whereas his palpitations, dizziness and swelling of his hand have been features of his rheumatic heart problem since the 40's and 50's, the fatigue and shortness of breath became pronounced and quite problematic only after his triple bypass which would imply a connection.  Conversely, a recent echocardiogram 4/3/09 demonstrated there is mild to moderate mitral stenosis, mild regurgitation and elevated right ventricular systolic pressure are present, which combined could contribute to the veterans fatigue and SOB (shortness of breath).  The dilemma centers around distinguishing the relative contributions to his fatigue and SOB by each of his heart conditions.  

The results were forwarded to the RO and after reviewing the results of the examination along with the appellant's medical records, the RO issued a rating action in April 2008.  In that action, the RO increased the appellant's disability rating from zero to 60 percent.  The effective date of that increase was determined to be October 10, 2007.  

Within a year of the increase, the appellant's records were reviewed.  The appellant himself did not undergo another examination.  Instead, the reviewer provided a synopsis of the appellant's disorder without questioning or examining the appellant.  Nevertheless, the reviewer wrote:

In my opinion, it is less likely than not that his symptoms and current impairment is as a result of his service connected rheumatic heart disease.  It is more likely than not that his impairment is due to a combination of his coronary artery disease as well as a function of his advancing age. . . .

	. . . Although records from his surgery are not available to me, it seems likely that the mitral valve disease was mild and therefore not considered severe enough to warrant concomitant surgery. . . .

	. . . Perhaps an assessment of extent and severity of cardiac ischemia may help clarify the amount the amount that this element is contributing to the Veteran's disability. . . .

	. . . it is quite possible that for an individual older than 75 years [the appellant], average exercise capacity may in fact be in the 4-7 MET range.  Therefore, it is more likely than not that most of the decline in the Veteran's physical capacity including diminished heart rate response, diminished stroke volume and diminished overall exercise capacity.  

The above review was forwarded to the RO which, in turn, informed the appellant that it intended to reduce his disability rating.  The appellant was asked to submit any evidence that would support his assertions that his disability should not be reduced.  In response to the proposed reduction, the appellant submitted a statement in March 2009 that, in essence, stated that the appellant was experiencing the same symptoms and manifestations that he had previously been rated therefor.  Despite the appellant's assertions, the RO subsequently issued a rating action in May 2009 that effectuated its proposal to reduce the appellant's disability rating.  

Concerning the appellant's claim for restoration of a 60 percent rating for his rheumatic fever residuals, the issue is whether the RO was justified, by a preponderance of the evidence, in reducing the appellant's rating.  If not, the appellant's rating must be restored.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

In this instance, the appellant's rating was not in effect for more than five years, and the provisions of 38 C.F.R. § 3.344 (2011), referring to stabilization of disability ratings, need not be applied.  See 38 C.F.R. § 3.344(c) (2011).  Yet, the United States Court of Appeals for Veterans Claims, hereinafter the Court, has also stated, in Lehman v. Derwinski, 1 Vet. App. 339 (1991), that the five-year period is merely a guideline, and that the entire clinical record must be reviewed in order to determine whether, in fact, the disorder in issue has actually "stabilized".   Moreover, the Court has identified "at least four specific requirements" applicable to rating reductions in that regulation: 

(1)  the Board must review "the entire record of examinations and the medical - industrial history . . . to ascertain whether the recent examination is full and complete"; 

(2)  "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction"; 

(3)  "[r]atings on account of diseases subject to temporary and episodic improvement, [. . . ] will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated"; and 

(4)  "[al]though material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life". 

See also Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting 38 C.F.R. § 3.344(a)). 

In Brown, the Court further held that the reduction was void ab initio, reversed the Board's decision, and remanded the matter for the reinstatement of the prior evaluation.  Thereafter, in Kitchens v. Brown, 7 Vet. App. 320 (1995), the Court noted that, in affirming the RO's action in reducing a rating that had been effective for more than five years, the Board failed to discuss the applicability of 38 C.F.R. § 3.344(a) or (b).  In addition, the Court concluded that the criteria were not satisfied.  The Court held, "Where, as here, the Court finds that VA has reduced a veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and the Court will set it aside as not in accordance with the law."  Id. at 325.  Thereafter, in Hayes v. Brown, 9 Vet. App. 67 (1996), the Court indicated that, although the Board "recognized that a more thorough examination was required under 38 C.F.R. § 3.344(a)," in its decision, the Board "simply omitted" that requirement of the regulation.  Citing Kitchens, the Court reversed the Board's decision and ordered that the rating be reinstated because the reduction was accomplished without compliance with the applicable laws and regulations.  Id. at 73.  In Greyzck v. West, 12 Vet. App. 288 (1999), the Court observed that the regulatory language in 38 C.F.R. § 3.344(a) had not changed since its adoption in February 1961 and, citing Brown and Kitchens, declared that it had consistently held that where VA reduces a disability rating without complying with applicable VA regulations, the reduction is void ab initio.  Id. at 292. 

Turning to the first of the above points, there is no indication in the record that the VA reviewer in January 2009 looked at the appellant's complete claims folder and his complete medical record.  The reviewer admitted as such.  As such, the Board questions whether the examination as a whole was "full and complete" as is required by Green v. Derwinski, 1 Vet. App. 121 (1991).  As to the second criterion, "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction," because the appellant did not even undergo a VA examination prior to the discontinuing of the benefits, the medical opinion of January 2009 is considered to be inadequate in its amount of detail and the opinions reported therein.  The reviewer qualified nearly all of his opinions with speculative and inconclusive statements instead of providing a concrete and definitive statement concerning the severity of the appellant's disorder.  The third requirement is that ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Without additional examination findings that would clear up any ambiguity, the Board is not persuaded that the January 2009 examination/review results clearly showed sustained improvement. 

Since the Board finds that the RO has not met its burden of showing sustained improvement, the fourth factor, regarding whether improvement was demonstrated under the ordinary conditions of life, is not for application. 

In sum, the RO reduced the appellant's rating on the basis of medical information that did not show sustained improvement, that was inconsistent with previous results, and that was incomplete.  In other words, the Board, based on a review of the medical and procedural evidence of record, can conceive of no plausible basis upon which a finding of material improvement in his service-connected rheumatic fever residuals might be ascertained.  Since the burden is on the VA to show that the rating reduction was warranted, and, for the reasons discussed above, VA failed to meet this burden, the 60 percent rating must be restored.  


ORDER

Restoration of a 60 percent disability rating for the residuals of rheumatic fever is granted, subject to the governing regulations pertaining to the payment of monetary benefits.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


